Citation Nr: 1504044	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 1, 1992, for the election of Improved Pension.

2.  Entitlement to waiver of recovery of an overpayment in the amount of $13,908.

3.  Entitlement to reinstatement of pension benefits effective March 1, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of October 1992, which granted an election of improved pension effective September 1, 1992.  The Veteran responded, in December 1992, that he was eligible for improved pension since December 1978, and that he requested a retroactive payment.  He was informed, in August 1993, that his election did not become effective until the date it was received "in 1990" [sic].  The Veteran responded that he had sent an appeal in December 1992 for "retro pay."  This appeal was not acted on.  In a May 2005 memorandum decision, the United States Court of Appeals for Veterans Claims (CAVC) found that the earlier effective date for election of improved pension was not before it, but that any pending, unadjudicated claim for an earlier effective date for the election of improved pension must be adjudicated in full by VA.  Pursuant to a Board remand in May 2012, a statement of the case was furnished, and the Veteran submitted a timely substantive appeal in August 2012.  

In April 2014, the Veteran presented oral testimony and evidence at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.

The issue(s) of entitlement to waiver of recovery of an overpayment in the amount of $13,908, and entitlement to reinstatement of pension benefits effective March 1, 2001, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran began receiving a section 306 pension effective in January 1972.

2.  The evidence does not reflect that the Veteran was furnished notice and an election form for "improved" pension.  

3.  The majority of the Veteran's statements establish that he and his wife were legally separated effective in February 1989.

4.  Effective March 1, 1989, with the loss of his estranged wife's income, "improved" pension became a greater benefit than "Section 306" pension.  


CONCLUSION OF LAW

The criteria for effective date of March 1, 1989, but no earlier, for the election and payment of improved pension benefits, have been met.  38 C.F.R. §§ 3.31, 3.711, 3.712, 3.713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, initially, that the Veterans Claims Assistance Act (VCAA) is not applicable to the immediate claim as it involves a question of law, and not of the facts of the case.  See Manning v. Principi, 16 Vet. App. 534 (2002).  

In a February 1973 rating decision, the Veteran was granted VA pension benefits under the then current pension program, known as "Section 306" pension, effective in January 1972.  See 38 C.F.R. § 3.1(u).  A revised pension program, known as "improved" pension, was enacted in 1978 by Pub. L. 95-588; 92 Stat. 2497.  See 38 C.F.R. § 3.1(w).  A section 306 pension recipient may elect to receive improved pension benefits.  38 C.F.R. § 3.711.  Such election is effective the date of receipt of the election.  38 C.F.R. § 3.712(a).  Here, a statement from the Veteran received in August 1992, in which he requested to be paid under the new law pension, was construed as the election, and his payments commenced the first date of the following month, September 1, 1992.  See 38 C.F.R. § 3.31.  

The Veteran contends that the payments should be made effective the date that the improved program went into effect (1978), because he was never told about the improved pension program.  He testified that had he known about the program, of course he would have elected improved pension.  He feels that he is owed approximately $200,000 in retroactive benefits, due to his not having been notified of the opportunity to elect improved pension.

In general, payments under the improved pension program may not be effective prior to the date of receipt of the election.  See 38 C.F.R. §§ 3.701, 3.711, 3.713.  Indeed, at the time of the enactment of the improved pension program, under VA regulation, the failure to furnish a potential claimant any form or information concerning the right to file a claim for pension, or to furnish notice of the time limit, would not extend the periods allowed for such actions.  38 C.F.R. § 3.109(b) (1978).  

However, the Veteran points to a Court decision which, as to the specific application of election to receive improved pension benefits, suggests a decision contrary to this general policy.  See Montalvo v. Brown, 7 Vet. App. 312 (1995).  

By way of background, in Montalvo, the Court observed that in January 1979, VA law was amended to "provide improvements in the pension program for certain veterans of a period of war with non-service-connected disabilities...."  Veterans' and Survivors' Pension Improvement Act of 1978, Pub.L. No. 95-588, 92 Stat. 2497 (1978) (the Act).  Section 306 of the Act provides that any person eligible for an improved pension as of December 31, 1978, "may elect to receive [such] pension ...  If pension is paid pursuant to such an election, the election shall be irrevocable."  § 306(a)(1)(A), 92 Stat. at 2508. 


As required by the statute, the Department of Veterans Benefits (DVB) issued instructions which provided that all beneficiaries in receipt of the applicable pensions as of January 1979 were to be "furnished" an election card and an instruction sheet.  DVB Circular 21-79-3, Election Procedures for PL 95-588, at 1 (February 22, 1979).  Montalvo v. Brown, 7 Vet. App. at 313.  These were to be "included with the March 1, 1979, check, or mailed separately on or about March 1, 1979."  Id.  The Court found that the use of the term "furnished" meant that the circular required more than mere mailing, and that the election cards must have been actually received in order to have been "furnished."  Therefore, the presumption of administrative regularity did not apply.  Id.  

In particular, the Court held that the Circular had the "force and effect of law."  "Evidence of receipt or non-receipt is not only relevant, it is determinative as to whether the Secretary complied with DVB Circular 21-79-3 and for this reason the BVA was incorrect in holding that 'even if the forms were not sent to her or she did not receive them, this would not provide a basis for favorable action....'"  Id., at 314

Although the Court remanded the case for further development, the clear implication is that if non-receipt were shown, the appellant's claim for an earlier effective date could be granted.  The Board is cognizant that the Montalvo holding has not been broadly applied.  Nevertheless, it has not been overruled, and the salient facts are indistinguishable from the facts of this case.   

Here, the RO did not address the question of whether the Veteran received notice, limiting the discussion to the date the Veteran's election was received.  However, the Veteran argues that he did not receive notice, stating that had he received notice, "of course" he would have elected improved pension.  There is no documentation in the file that he did in fact receive notice.  The Board finds the Veteran's statement that he did not receive notice of the opportunity to elect improved pension to be credible.  

However, the Veteran's assumption that electing improved pension at that time would have been to his benefit is based on incomplete information.  Under the statute, subsection (a)(2) provides, "Any person eligible to make an election under paragraph (1) who does not make such an election shall continue to receive pension at the monthly rate being paid to such person on December 31, 1978...."  Here, the Veteran was in receipt of Section 306 pension in the monthly amount of $220 on December 31, 1978, or $2,640 per year.  In contrast, the maximum rate of improved pension for a Veteran with 2 dependents effective in January 1979 was $5,251, a higher amount.  

Under the improved pension program, however, this maximum rate of pension, set by law, is reduced by the amount of his countable family income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In this regard, pension benefits may only be paid if the appellant's income is below the "maximum rate," which is the amount of pension the Veteran would be entitled to if he did not have any income at all.  Any countable income of the Veteran's family will reduce the pension benefits, dollar for dollar, by the amount of the income.  If the Veteran's income exceeds this maximum rate, he is not entitled to any pension benefits. 

According to the Eligibility Verification Reports (EVR) submitted by the Veteran during these years through November 1990, his wife earned between $6,000 and $10,000 per year.  Information concerning the Veteran's earnings for SSA purposes showed that his own income was $8,000 or more for the years 1979 through 1983.  He did not earn any income in 1985, but earned $5,991 in 1986.  After that, no income for the Veteran himself was reported throughout the remainder of the period he received Section 306 pension.  However, his wife continued to earn $10,000 per year.  Thus, his countable family income substantially exceeded the maximum rate for improved pension, and he would not have been entitled to receive any improved pension during this period.  

An exception is the year 1987, during which the Veteran reported that his wife earned only $6,000, and that he did not have any income.  Based on that, for 1987, the Veteran would have been entitled to $3,195 under the improved pension program, because the maximum rate for a Veteran with 2 dependents was $9,195.  He received $2,664 under the Section 306 program for that year, a difference of $531.  However, the following year, his wife again earned $10,000, according to the EVR, which exceeded the maximum rate for that year of $9,564; thus, he would have been entitled to no pension under the improved pension program.  It must be emphasized that the election of "improved" pension is irrevocable, i.e., it cannot be later changed.  See 38 C.F.R. § 3.711.  

Subsequently, in September 1991, the Veteran stated that he and his wife had been separated since February 1989.  There is evidence indicating a formal separation agreement, although the date is not clear.  Based on the Veteran's stated date, the Board finds that beginning March 1, 1989, the Veteran's currently shown income of $0 for that period would have entitled him to improved pension benefits at the annual rate of $8,864, for a Veteran with one dependent.  This is based on the evidence currently of record, consisting of his own statements, and a report noting no SSA earnings for that year.  Prior to that, based on the reported income of the Veteran and his wife, as discussed above, Section 306 pension was the greater benefit.  Moreover, because he was already paid Section 306 pension, an election of improved pension (the lesser benefit) prior to March 1, 1989, would result in an overpayment.  Therefore, the Board finds that the election cannot be prior to that date, in order to avoid creating an overpayment.  Instead, the date of election of improved pension, for payment purposes, is March 1, 1989.  


ORDER

An earlier effective date for the election of improved pension benefits of March 1, 1989, but no earlier, is granted.  


REMAND

In a decision dated in December 2002, the Board referred the issue of entitlement to waiver of recovery of an overpayment in the amount of $13,908 to the RO for initial consideration.  The Board pointed out that the overpayment had been created in October 2000, and according to a statement from a COWC member in 2004, the DMC sent the Veteran a letter concerning that debt in October 2000.  In November 2000, a statement from the Veteran was received, in which he referred to a VA letter of October 24, 2000, and said he was asking for a "hardship waiver."  According to the COWC member, the October, 24, 2000, letter was the letter concerning the new overpayment; thus, the November 2000 letter constitutes a timely waiver request.  The issue was referred to the RO for a COWC decision.  However, the COWC did not adjudicate that waiver request.  Instead, the COWC informed the Veteran, in June 2004, that he had not requested a waiver of that overpayment.  Given the COWC's refusal to adjudicate the claim referred by the Board, the Board finds that the June 2004 notice to the Veteran was an implicit denial of the waiver request.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007).  

Moreover, the Veteran timely disagreed with the June 2004 "decision."  In July 2004, the Veteran's then-representative, who had been attempting to elicit a decision on the waiver claim and other issues, wrote that if the June 2004 letter included a rating decision, the attached document should be considered a notice of disagreement and request for DRO review.  The attached document, from the Veteran, stated that almost every sentence in the June 2004 letter was in error.  The Board finds that this meets the requirements of a notice of disagreement with the failure to adjudicate the claim.  See 38 C.F.R. § 20.201 (2014).  Therefore, the Veteran must be afforded a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  Since DRO review was also requested, such should occur first.  See 38 C.F.R. § 3.2600 (2014).  

Additionally, the Veteran's pension benefits were terminated effective March 1, 2001, due to his failure to submit an Eligibility Verification Report (EVR).  The Veteran has, on numerous occasions over a period of several years, requested reinstatement of his pension benefits.  Currently, he is in receipt of a 10 percent rating for his service-connected disability.  In December 2004, the RO granted compensation at the 10 percent level, effective March 1, 2001.  However, subsequently, the Veteran provided the missing EVRs, and, in a May 2005 decision, the RO granted pension benefits, effective in June 2001, in an amount substantially higher amount than the compensation he had been awarded.  See 38 C.F.R. §§ 3.151, 3.701 (VA will pay the greater benefit of compensation or pension unless the Veteran elects otherwise).  

Meanwhile, in correspondence dated in February 2005, but apparently not received at the RO at that time, the Veteran's then-representative submitted a "notice of disagreement" with the December 2004 decision.  She stated that the Veteran believed the date of his reinstatement award should be November 2000, not March 2001.  She stated that in addition, the Veteran "believes that he should be credited for service-connected disability compensation for those months and years in which the VA claims he received an overpayment of pension benefits."  She requested that his overpayment be adjusted to reflect all months in which he could have been receiving compensation.  

The RO interpreted this as an election to receive compensation instead of pension, and, in December 2005, adjusted the Veteran's award, effective March 2001, to reflect compensation at the 10 percent level, a significantly lower amount.  The award also noted that pension had been paid prior to March 2001.  Correspondence from the Veteran dated in January 2006 expressed his continued belief in his entitlement to retroactive pension benefits, and his query as to why pension benefits were "cut off"  and not applied to the overpayment.  This may be reasonably interpreted as a notice of disagreement with the RO's change in the Veteran's pension from March 2001 to the lower rate of compensation.  

In this regard, the Board is unable to find any election from the Veteran or his then-representative of compensation.  In the February 2005 statement, the representative requested that compensation be applied to the overpayment.  Her argument, in essence, was that during the period of the overpayment, i.e., from 1997 to 2000, the overpayment could be reduced if the Veteran was awarded compensation instead of pension during that period.  Admittedly, this was not clearly stated, but, on the other hand, she did not clearly "elect" compensation on the Veteran's behalf.  Moreover, it is clear from the Veteran's numerous, albeit unfocused, statements over the years that he is desirous of being credited with the maximum amount of payment, to be applied to his overpayments; thus, it is difficult to see where he might have requested an election of the lesser benefit.  

In view of the December 2005 decision, which retroactively changed the Veteran's pension award to a lower compensation award, effective in March 2001, and the January 2006 statement that qualifies as a notice of disagreement, the Veteran must be furnished a statement of the case on this issue as well.  See Manlincon.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file for DRO review of the issue of entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $13,908.  See above for the procedural history, noting that the RO failed to adjudicate the waiver request in June 2004, but that the Veteran timely requested a waiver of recovery of that overpayment in November 2000.  

2.  Review the December 2005 decision to determine whether pension benefits should be reinstated, effective in March or June 2001, i.e., whether the retroactive change from pension to compensation, effective in March 2001, was proper.  

3.  Then, if either or both decisions is less than a full grant of the benefit sought, furnish the Veteran with a Statement of the Case (SOC) concerning, as applicable, (1) the issue of waiver of recovery of an overpayment of pension benefits in the amount of $13,908, and (2) reinstatement of pension benefits, effective in March 2001.  Concerning the December 2005 decision, because pension is the greater benefit, the "election" of compensation by the Veteran or his then-representative must be clearly identified.  

The Veteran must be informed of his appeal rights and of the actions necessary to perfect an appeal on the issues, which should only be returned to the Board if the appeal is perfected by the submission of a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


